DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  
In claim 18, line 2, “by solely by axially” should read --solely by axially--.  . 
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 10-11, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (GB 2407615 A) in view of Tanigawa (US 6283531 B1).
Regarding claim 1, Harrison teaches a quick release attachment system comprising: a housing (26); and a locking member (30) received within the housing, the locking member including a keyhole opening (46) and a biasing mechanism (36); wherein the biasing mechanism biases the locking member to a first, locked position (fig. 4) within the housing whereby a locking pin (24) received though the keyhole opening cannot be removed via an axial force exerted on the locking pin (page 8, lines 4-6); and wherein the locking member is movable against the bias of the biasing mechanism to a second, 
Harrison does not teach wherein the quick release attachment is used on a vehicle cover member.  Tanigawa teaches a quick release system for a vehicle cover with similar structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harrison’s quick release locking method with the teachings of the vehicle cover attachment method of Tanigawa.  Harrison’s quick release locking method provides a secure and convenient way to lock two moveable parts creating advantages in reducing the time and difficulty too separate two detachable parts.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 5, Harrison in view of Tanigawa teaches the quick release system of claim 1, Harrison further teaches wherein: the locking member (30) includes an engagement portion (32) that extends from the housing; wherein the engagement portion is accessible to a user to move the locking member against the bias of the biasing member from the first, locked position, to the second, clearance position (fig. 5).
Regarding claim 6, Harrison in view of Tanigawa teaches the quick release system of claim 1, Harrison further teaches wherein: the biasing mechanism includes at least one resilient arm (36) extending from a body of the locking member.  
Regarding claim 10, Harrison in view of Tanigawa teaches the quick release system of claim 1, Harrison further teaches wherein the housing (26) includes at least two threaded recesses (74) for receiving corresponding threaded fasteners (72) for securing the housing to a flange of a vehicle body.
Regarding claim 11, Harrison teaches a quick release method comprising the steps of urging a locking member (40) linearly to position a first opening (46) of the locking member into alignment with an axis of a locking pin (24); and exerting an axial pulling force on a locking pin (24) received through the locking member to withdraw the locking pin from the locking member through the first opening.  However, Harrison does not teach a method for removing a cover from a vehicle body and corresponding apertures in a vehicle body and a vehicle cover to a hold down point.  
Tanigawa teaches a method for removing a cover from a vehicle body and corresponding apertures in a vehicle body (26) and a vehicle cover (36) at a hold down point.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Harrison’s quick release locking method with the teachings of the vehicle cover attachment method of Tanigawa.  Harrison’s quick release locking method provides a secure and convenient way to lock two moveable parts creating advantages in reducing the time and difficulty too separate two detachable parts.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 17, Harrison in view of Tanigawa teaches the method according to claim 11, Harrison further teaches wherein: the locking member (40) includes an engagement portion (32) that extends from a housing (26) within which the locking member is received.
Regarding claim 18, Harrison in view of Tanigawa teaches the method according to claim 11, further comprising the step of: locking the cover to the vehicle body solely by axially inserting the locking pin (Harrison’ 24) through the corresponding apertures in the vehicle body (Tanigawa’ 26) and the vehicle cover (Tanigawa’ 36) at the hold down point, and through the first opening (Harrison’s .

Claims 2-4, 7-9, 12-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (GB 2407615 A) in view of Tanigawa (US 6283531 B1) and further in view of Lane (EP 3034729 A1).
Regarding claim 2, Harrison in view of Tanigawa teaches the quick release system of claim 1, Harrison further teaches wherein: the keyhole opening includes a first opening (42) having a first diameter and a second opening (46) in communication with the first opening and having a second diameter; wherein the second diameter is smaller than the first diameter; and wherein when in the second, clearance position, a center of the first opening of the keyhole opening is aligned with the axis of the locking pin.
Harrison in view of Tanigawa does not teach wherein when in the first, locked position, a center of the second opening of the keyhole opening is aligned with an axis of the locking pin.
Lane teaches a similar spring biased locking member (53) having a first opening with a first diameter (annotated fig. 1, and a second opening with a second smaller diameter (annotated fig. 1) wherein when in the first, locked position, a center of the second opening of the keyhole opening is aligned with an axis of the locking pin and wherein when in the second, clearance position, a center of the first opening of the keyhole opening is aligned with the axis of the locking pin (para. 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the locking member of Lane for the locking member of Harrison.  Utilizing a locking member with different radii that still allows the axis of the locking pin to remain aligned with the center of the first opening allows for a secure locking method along with a smooth release when aligning 

    PNG
    media_image1.png
    212
    563
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 3, Harrison in view of Tanigawa and further in view of Lane teaches the quick release system of claim 2, Harrison teaches further comprising: the locking pin (24); wherein the locking pin includes a shaft having an enlarged, distal tip defining an annular flange (52), and a clearance portion (50) adjacent to the annular flange; wherein the annular flange has a diameter that is greater than a diameter of the clearance portion.
Regarding claim 4, Harrison in view of Tanigawa and further in view of Lane teaches the quick release system of claim 3, Lane further teaches wherein: the diameter of the annular flange is greater than the second diameter of the second opening (para. 0026).
Regarding claim 7, Harrison in view of Tanigawa teaches the quick release system of claim 6, however the combination of references does not teach wherein: the at least one resilient arm is generally V-shaped and has at least one living hinge.  
Lane teaches a similar biasing mechanism wherein the at least one resilient arm (61) is generally V-shaped and has at least one living hinge.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the biasing mechanism of Lane for the biasing mechanism of Harrison in 
Regarding claim 8, Harrison in view of Tanigawa and further in view of Lane teaches the quick release system of claim 7, Lane further teaches wherein: the at least one resilient arm (61) is two resilient arms (the examiner is interpreting each V shaped leaf spring as a separate resilient arm).
Regarding claim 9, Harrison in view of Tanigawa teaches the quick release system of claim 3, however does not teach wherein the locking pin includes a generally T-shaped handle.  
Lane further teaches wherein the locking pin (145) includes a generally T-shaped handle (149).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to change the shape of the locking pin to a generally T-shaped handle taught by Lane.  Doing so allows for easier grasping of the locking pin to provide easier removal.  This ruling was previously upheld in case law supporting the change of shape [In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)]
Regarding claim 12, Tanigawa in view of Harrison teaches the method according to claim 11, however the combination of references fails to teach wherein urging the locking member linearly includes moving a second opening of the locking member out of alignment with the axis of the locking pin.
Lane teaches wherein urging the locking member linearly includes moving a second opening of the locking member (annotated fig. 1) out of alignment with the axis of the locking pin (para. 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the locking member of Lane for the locking member of Harrison.  Utilizing a locking member with different radii that still allows the axis of the locking pin to remain aligned with the 
Regarding claim 13, Tanigawa in view of Harrison and further in view of Lane teaches the method according to claim 12, Harrison further teaches wherein urging the locking member (40) linearly includes moving the locking member linearly against a spring bias (36) of the locking member.  
Regarding claim 14, Tanigawa in view of Harrison and further in view of Lane teaches the method according to claim 13, Harrison further teaches wherein the locking pin (24) includes a shaft having an enlarged, distal tip defining an annular flange (52), and a clearance portion (50) adjacent to the annular flange; wherein the annular flange has a diameter that is greater than a diameter of the clearance portion.
Regarding claim 15, Tanigawa in view of Harrison and further in view of Lane teaches the method according to claim 14, Lane further teaches wherein: when the second opening of the locking member (annotated fig. 1) is in alignment with the axis of the locking pin, the locking pin cannot be axially withdrawn from the locking member (para. 0026).
Regarding claim 16, Tanigawa in view of Harrison and further in view of Lane teaches the method according to claim 15, Lane further teaches wherein: a diameter of the annular flange is greater than a diameter of the second opening (para. 0026).
Regarding claim 19, Tanigawa teaches a quick release system for a vehicle hard top.  Tanigawa does not teach a housing; a locking member received within the housing, the locking member including a keyhole opening and a biasing mechanism; a locking pin receivable through the keyhole opening and having an axis; wherein the keyhole opening includes a first opening having a first diameter and a second opening in communication with the first opening and having a second diameter, wherein the second diameter is smaller than the first diameter; wherein the biasing mechanism biases the locking 
Harrison teaches a quick release attachment system comprising a housing (26); 16a locking member (40) received within the housing, the locking member including a keyhole opening (46) and a biasing mechanism (36); a locking pin (24) receivable through the keyhole opening and having an axis; wherein the keyhole opening includes a first opening (42) having a first diameter and a second opening (46) in communication with the first opening and having a second diameter, wherein the second diameter is smaller than the first diameter; wherein the biasing mechanism biases the locking member to a first, locked position within the housing (fig. 4) and wherein the locking member is movable against the bias of the biasing mechanism to a second, clearance position (fig. 5) whereby the axis of the locking pin is generally aligned with a center of the first opening.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of the vehicle cover attachment method of Tanigawa with Harrison’s quick release locking method.  Harrison’s quick release locking method provides a secure and convenient way to lock two moveable parts creating advantages in reducing the time and difficulty too separate two detachable parts.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Harrison does not teach whereby the axis of the locking pin is generally aligned with a center of the second opening in the locked position.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the locking member of Lane for the locking member of Harrison.  Utilizing a locking member with different radii that still allows the axis of the locking pin to remain aligned with the center of the first opening allows for a secure locking method along with a smooth release when aligning the axis with the second clearance position.  The substitution of one known element for another yields predictable results to one of ordinary skill in the art.
	Regarding claim 20, Tanigawa in view of Harrison and further in view of Lane teaches the quick release system of claim 19, wherein: the locking pin has a head portion (Harrison’ 52) and a clearance portion (Harrison’ 50), wherein the head portion has a largest diameter that is greater than a diameter of the clearance portion; wherein the head portion can pass through the first opening of the locking member (annotated fig. 1) but not the second opening of the locking member (annotated fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.I./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675